Citation Nr: 1620498	
Decision Date: 05/19/16    Archive Date: 05/27/16

DOCKET NO.  05-20 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim of service connection for hair loss due to undiagnosed illness.

2. Whether new and material evidence has been submitted to reopen a claim of service connection for memory loss due to undiagnosed illness. 

3. Whether new and material evidence has been submitted to reopen a claim of service connection for sleep disturbances due to undiagnosed illness.

4. Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran had active service from November 1986 to March 1987 and February 1988 to December 1993. 

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana which denied reopening the claims for service connection for memory loss, sleep disturbances and hair loss all due to undiagnosed illness. 

The Board previously remanded the case in August 2013.   The claim for service connection for sleep apnea is herein considered raised as associated with the appealed request to reopen a claim for service connection for sleep disturbances due to undiagnosed illness, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009).


REMAND

Regrettably, remand is again required for additional development before the Board may adjudicate the appealed claims.  

A VA examination is in order to address the claimed conditions as due to Gulf War undiagnosed illness. While the Veteran was afforded a Gulf War Registry Examination in January 1995, it only addressed psychiatric symptoms.  




Memory Loss and Sleep Disorder

The Veteran in a December 2008 submission asserted that he was claiming memory loss and sleep disturbance as due to psychiatric disability.  However, the Board does not recognize symptoms of psychiatric disability as distinct disabilities for compensation purposes.  See 38 C.F.R. § 4.14 (2015) (Instructing that pyramiding, or rating the same symptoms separately under different diagnostic codes, is to be avoided.).  The Board granted service connection for PTSD and anxiety disorder by its August 2013 decision. 

By a February 2015 letter, a private physician, N.A.M., informed that he had a consultation with the Veteran in December 2014 to evaluate his insomnia.  The Veteran had reported to the physician a history of difficulty falling asleep and maintaining sleep for at least 12 years.  Upon examination, the physician assessed that the condition was due to obstructive sleep apnea.  He noted that the Veteran had been diagnosed with obstructive sleep apnea by polysomnography, and that he was currently treated with CPAP therapy.  The physician believed that the sleep apnea was likely "contributing to his sleep disturbance."

In a March 2015 submission the Veteran informed that his claimed sleep disorder was sleep apnea.  The Board has thus expanded the claim for a sleep disorder to include both sleep apnea and sleep disturbance due to undiagnosed illness, pursuant to Clemons v. Shinseki.  However, as an undiagnosed disorder and a diagnosed disorder are inherently mutually exclusive, the Board considers them as separate appealed claimed stemming from the same appeal.  Therefore, the Veteran should be provided all notice required in response to the expanded claim.  Because the claim for a sleep disturbance due to undiagnosed illness was previously finally denied, that claim must still be reopened.  

Hair Loss

The Veteran's claimed hair loss undiagnosed illness should also be addressed at the VA examination to address the claimed conditions as due to Gulf War undiagnosed illness.

SSA Records

In a November 2008 submission, the Veteran informed that he had applied for Social Security Administration (SSA) disability benefits.  Because the records underlying the SSA decision may be relevant to the Veteran's claims, they should be obtained. 

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1. Undertake appropriate development to obtain a copy of any SSA disability determination for the Veteran and a copy of the records upon which the determination was based.

2. Undertake appropriate development to obtain any outstanding and relevant records, including outstanding VA treatment records.  

3. Afford the Veteran a Persian Gulf War protocol examination addressing the claimed illnesses the subject of appeal.  The any pertinent evidence of record must be made available to and reviewed by the examiner.  The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide the required opinions including whether diagnoses may be assigned to claimed illness, he or she should explain why.

4. Arrange for the Veteran to undergo an examination to determine the nature and etiology of any sleep apnea present during the period of the claim. Any pertinent evidence of record must be made available to and reviewed by the examiner.

A diagnosis of sleep apnea should be confirmed or ruled out.  If the examiner determines that sleep apnea has been present at any time during the pendency of the claim, the examiner should state an opinion as to whether it is at least as likely as not (50 percent or better probability) that the sleep apnea is related to the Veteran's active service or was caused or permanently worsened by the Veteran's service-connected psychiatric disability.

In so doing, the examiner should address the February 2015 letter from private physician N.A.M., contained within the record.

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide the required opinions, he or she should explain why.

5. Readjudicate the issues on appeal.

The Veteran need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




